Title: From Thomas Jefferson to Arthur S. Brockenbrough, 7 December 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.

Th: J. to mr Brockenbrough..Dec. 7. 25.Mr Whitwell the Architect employed to direct mr Owen’s works at Harmony & Capt Macdonald of the Royal Engineers have come from Washington on purpose to see our modes of building. mr Owen wished them particularly to see our tin roofs, & our guttured flat roof. be so good if you please to shew them everything they wish to see. friendly salutations